Citation Nr: 1825305	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-31 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel



INTRODUCTION

The Veteran had active service with the United States Army from May 1978 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to service connection for bilateral hearing loss, bilateral tinnitus and a left ankle disability.  Jurisdiction over the appeal was subsequently transferred to the VA RO in Oakland, California.

The claims of entitlement for service connection for bilateral hearing loss and bilateral tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if further action is required.


FINDINGS OF FACT

The Veteran does not have a current left ankle disability that was incurred in or caused by active service.  


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303(a), 3.102 (2017).







REASONS AND BASES

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017).  Here, the RO issued preadjudicatory notice to the Veteran in July 2012 which met the VCAA notice requirements with respect to entitlement to service connection for a left ankle disability.  Id. 

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C. § 5103A  (2012); 38 C.F.R. § 3.159 (c) (2017). The information and evidence that has been associated with the claims file includes service treatment records, VA treatment records and military personnel records obtained from the U.S. Army and Joint Services Records Research Center (JSRRC).

The Veteran was not provided a VA examination in conjunction with his claim for service connection for a left ankle disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination for a left ankle disability is not required.  As discussed below, service treatment records and VA treatment records do not show complaints, treatment or a diagnosis for a left ankle disability.  While the Board acknowledges the Veteran's reports of left ankle pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or symptoms in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4) (2017).

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. 
 § 1110 (2012); 38 C.F.R.§ 3.303 (a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2017).  When a veteran seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In a September 2012 notice of disagreement, the Veteran indicated that while on active duty in Fischbach, Germany, he was assigned to the 1-65 Military Police Company, during which he had tripped and fell over several logs at night causing him to injure his ankle.

The Veteran's DD Form 214 shows a Military Occupational Specialty (MOS) of food service specialist, and military personnel records requested from the JSRRC show that the Veteran had a principle duty of "cook" while stationed in Germany.  Military personnel records do not show an MOS of Military Police.

Service treatment records do not show complaints, treatment or a diagnosis of a left ankle injury while in service.  

VA treatment records include a June 2014 note in which the Veteran reported chronic left ankle pain which started in 1979 while in the military, when he was digging a foxhole and tripped on a log.  He indicated that he had been seen by the medic and was told to rest his leg for two weeks, in which his pain improved but never went away.  Upon examination of the Veteran's bilateral shoulders and bilateral knees, the VA staff physician noted that the left ankle was without swelling or warmth, with range of motion intact, and assigned a diagnosis of chronic arthralgia.  A May 2015 treatment note within VA treatment records shows that Veteran had a surgical history of a left ankle fracture with metal plate placement approximately 20 years ago, and several decades after service separation.

Upon review of all the evidence, lay and medical, the Board finds that the evidence of record fails to show a nexus between current left ankle symptomology and service.  Service treatment records do not include complaints, treatment or a diagnosis of a left ankle injury or disability while in service.  The earliest evidence of left ankle symptomology within the Veteran's claims file was within a June 2014 treatment note in which the Veteran reported chronic left ankle pain and ankle surgery approximately 20 years prior.  The only other evidence of record supporting the Veteran's contentions are his personal statements, indicating that his current pathology is related to an injury in service, however, the Board finds that his statements do not establish the required nexus between any acquired pathology and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

Absent evidence of a nexus between current pathology and service, the Board finds that service connection is not warranted for a left ankle disability.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for a left ankle disability is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon, 20 Vet App. at 83.

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

In a September 2012 notice of disagreement, the Veteran stated that during his service, he was exposed to hazardous noise while training with M16s, M60s, M2 law/bazooka, grenades, machine guns and mechanical noise from trucks and other military vehicles that has caused his current bilateral hearing loss and tinnitus.  The Board notes that the Veteran's DD Form 214 shows an MOS of food service specialist and that the Veteran was awarded a rifle and grenade marksman medal.  Military personnel records requested from the JSRRC also show that the Veteran had a principle duty of "cook" while stationed in Germany.  In a September 2014 audiological evaluation completed by the Veteran's VA physician, the Veteran's right ear threshold at the 4000 frequency was 40 decibels, with at least three left ear threshold frequencies at 26 decibels or greater, with speech recognition scores tests of both ears of 92 percent.  Additionally, the Veteran reported experiencing current tinnitus bilaterally in VA treatment records.  Because the Veteran has presented evidence of a current bilateral hearing loss and tinnitus disabilities that may be related to noise exposure in service, the Board finds that remand for a VA medical opinion as to the etiology of current bilateral hearing loss and tinnitus is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an VA audiological examination to determine the nature and etiology of bilateral hearing loss and bilateral tinnitus.  All indicated studies or testing should be conducted.  The VA examiner should indicate any and all current bilateral hearing loss disabilities.

a.  If a current hearing loss disability is diagnosed, the VA examiner should determine whether it is at least as likely as not that hearing loss was incurred in service, to include as due to identified hazardous and mechanical noise exposure while in service (training with M16s, M60s, grenades, trucks).

b.  If current bilateral tinnitus is diagnosed, the VA examiner should determine whether it is at least as likely as not that hearing loss was incurred in service, to include as due to identified hazardous and mechanical noise exposure while in service (training with M16s, M60s, grenades, trucks).

With respect to the above requested opinions, the examiner is advised that lack of documented hearing loss or tinnitus in service or at service separation is not a sufficient rationale for a negative opinion.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  After all development has been completed, the AOJ should review the claims again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


